         Case 1:20-cv-01065-KG-CG Document 8 Filed 06/11/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

KEITH HENDERSON,

               Plaintiff,
vs.                                                          No. CV 20-01065 KG/CG

STATE OF NEW MEXICO,

               Defendant.

                                          JUDGMENT

       THIS MATTER is before the Court on the pro se handwritten letter complaint filed by

Keith Henderson (Doc. 1), and the Court having entered its Memorandum Opinion and Order

dismissing the case without prejudice under Fed. R. Civ. P. 41(b) for failure to comply with

Court Orders, failure to comply with statutes and rules, and failure to prosecute this proceeding,

       IT IS ORDERED that Judgment is entered and the pro se handwritten letter complaint

filed by Keith Henderson (Doc. 1) is DISMISSED without prejudice under Fed. R. Civ. P. 41(b).




                                                     _______________________________
                                                      UNITED STATES DISTRICT JUDGE
